Citation Nr: 0330563	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-08 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, to include arthritis of the lumbar 
spine.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for leg cramps.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a kidney 
disability.

6.  Entitlement to an increased disability rating for 
synovitis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1949 to November 
1952 and from November 1961 to July 1966.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boise, Idaho (the 
RO).  

The issue of the veteran's entitlement to an increased 
evaluation for his service-connected right knee will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for low back disability was denied by the Board 
in May 1981.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
low back disability has not been received since the May 
1981 Board decision.

3.  There is no competent evidence that the veteran has 
generalized arthritis which was incurred in or is due to 
service.

4.  There is no competent evidence that the veteran has leg 
cramps which were incurred in or are due to service.

5.  There is no competent evidence that the veteran has 
diabetes mellitus which was incurred in or is due to 
service.

6.  There is no competent evidence that the veteran has a 
kidney disability which was incurred in or is due to 
service.


CONCLUSIONS OF LAW

1.  The May 1981 Board decision which denied the veteran's 
attempt to reopen a claim of entitlement to service 
connection for low back disability is final.  The veteran 
has not submitted new and material evidence to reopen his 
claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. 
§ 20.1100 (2003).

2.  Generalized arthritis was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2003).

3.  Leg cramps were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2003).

5.  A kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
multiple disabilities.  

As explained elsewhere in this decision, the veteran's claim 
of entitlement to service connection for a low back 
disability was the subject of a prior final Board decision 
in May 1981.  Certain provisions of law pertaining to 
reopening previously denied claims apply to that issue.  

Although the issue of entitlement to service connection for 
a kidney disability was originally denied by rating decision 
dated in December 1967, there is no evidence that the 
veteran was timely notified of that decision.  Consequently, 
the Board is treating the issue of entitlement to service 
connection for kidney disability on a de novo basis, with 
regard to the 1976 decision as did the RO in the April 2003 
Supplemental Statement of the Case.  This is to the 
veteran's benefit because he does not initially have to 
submit new and material evidence to reopen the claim.

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claims and a decision 
for each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary of VA to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The RO initially denied the veteran's claims of entitlement 
to service connection for leg cramping and diabetes mellitus 
by finding that the claims were not well grounded.  See the 
March 2000 Statement of the Case, which was issued before 
the enactment of the VCAA in November 2000.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.  

The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In an April 2003 Supplemental Statement Of the Case, the RO 
denied service connection for the issues on appeal, 
including leg cramps and diabetes mellitus, based on the 
substantive merits of the claim.  Thus, any deficiencies 
contained in the original Statement of the Case have been 
rectified.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993)  

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board believes that with respect to the issue 
involving the matter of the submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the 
appropriate law and regulations and informed of the kinds of 
evidence which would support his service connection claims 
in a March 2000 Statement of the Case and a April 2003 
Supplemental Statement of the Case, which also includes the 
VA regulations relevant to the VCAA.

Crucially, in December 2001, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed about the VCAA.  In accordance with the 
requirements of the VCAA, the letter told the veteran what 
action would be taken by VA in relation to the veteran's 
claims and what action was the veteran's responsibility.  
The letter explained that VA would make reasonable efforts 
to help him get evidence such as medical or employment 
records but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Although the letter requested a response within 30 days, it 
also notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  No additional records pertinent to the 
issues decided below were subsequently received from the 
veteran by VA.  Based on this record, the Board finds that 
the Department's duty to notify the veteran under the VCAA 
has been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA) , No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1). The court found 
that the 30 day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, 
since the Supplemental Statement of the Case was not issued 
until April 2003, which is after the end of the one year  
period, the veteran was given the full year to submit 
additional evidence.  Consequently, PVA does not apply to 
this case.  

In short, the Board finds that the veteran has been notified 
of the requirements of law involving the service connection 
issues addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

As will be discussed in greater detail below, the first 
issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered until the claim 
is reopened.  See 38 U.S.C.A. § 5103A.

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, 
VA outpatient and examination reports beginning in July 
1953, private physician records beginning in November 1971, 
and the veteran's own statements.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been provided several VA examinations.  

The Board has considered whether a remand of this case is 
necessary in order to obtain a medical examination and/or 
nexus opinion with respect to the claimed arthritis, leg 
cramps, diabetes mellitus and kidney disabilities  
However, in the absence of any evidence of the presence of 
those disabilities either in service or currently, the 
Board believes that remanding those issues for examination 
is not warranted under the VCAA.  A medical opinion which 
purports to link a current condition to disease in service 
would be of no probative value unless such disease is 
medically demonstrated to have in fact existed.  In the 
absence of any medically identified disease in service or 
after service discharge, there is an insufficient basis to 
trigger VA's statutory duty to assist the veteran by 
furnishing a nexus opinion.  In such cases, there is no 
reasonable possibility that the examination would aid in 
substantiating the claims because it cannot provide the 
missing evidence.  

The Board thus concludes that all available evidence which 
is pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to those issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2003).  
Although the veteran initially requested a personal hearing 
in April 2000 before a Veterans Law Judge at the RO, he 
indicated in May 2000 that he wanted a local hearing.  He 
was informed in a June 2000 letter that a hearing was 
scheduled at the RO on July 25, 2000.  The veteran replied 
in early July 2000 that he could not travel in the heat and 
wanted his personal hearing rescheduled for late October or 
November.  The veteran wrote again in October 2000 to say 
that he did not have access to transportation and that he 
needed VA to provide transportation.  
A November 2000 letter from the RO to the veteran said that 
the hearing would be rescheduled and told the veteran how 
travel arrangements might be made with VA.  Evidently 
nothing was heard from the veteran.  In April 2003, the RO 
sent the veteran a letter to the effect that it was 
proceeding with the veteran's case without a personal 
hearing because of the prior restrictions that the veteran 
had put on attending a RO hearing.  The letter indicated 
that if the veteran still desired a personal hearing and was 
willing to pay the necessary expenses, he should so inform 
the RO within 60 days of the date of the letter.  No 
response was received from the veteran.

The Court has held that "[t]he duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case it is clear that the veteran was 
offered a personal hearing and he has effective declined to 
participate.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal. For the 
reasons expressed above, the Board finds that the 
development of the issues decided herein has been consistent 
with the provisions of the law and will now proceed to a 
decision  as to each of those issues.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis, renal disease or diabetes mellitus becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
low back disability, to include arthritis of the lumbar 
spine.

Relevant law and regulations

As alluded to above, the veteran's claim of entitlement to 
service connection for a low back disability was denied in 
a May 1981 Board decision.



Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A.  § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  A final 
decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured 
with respect to that claim.   "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim in May 1998, the 
earlier version of the law remains applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Factual background

The "old" evidence

Evidence on file at the time of the May 1981 Board 
decision included the veteran's service medical records, 
VA medical records beginning in July 1953, private medical 
records beginning in November 1971 and statements by the 
veteran.  

As noted in the Introduction, the veteran has two periods 
of service.  In January 1953, after his first period of 
service, he filed a claim of entitlement to service 
connection for a back injury which he claimed occurred in 
1951.  A July 1953 VA examination failed to disclose any 
residuals of a back injury.  The veteran's claim was 
denied in an August 1953 VA rating decision.

The veteran complained of low back pain during a physical 
examination in connection with his separation from his 
second period of service in July 1966.  X-rays of the low 
back did not reveal any abnormality.  Chronic mild lumbar 
strain was diagnosed.  

In September 1967, the veteran filed another claim of 
entitlement to service connection or a back disability, 
this time claiming that the back problem began in 1962.  
No back disorder injury was found on VA examination in 
November 1967; X-rays of the spine were normal.  A 
December 1967 rating decision denied entitlement to 
service connection for low back disability on the basis 
that no such disability was identified on VA examination. 
The veteran was sent notification of that denial later in 
December 1967.   He did not appeal.

Private outpatient records reveal that in June 1973 the 
veteran sustained a back in an automobile accident.  
According to August and September 1973 statements from 
R.F.S., M.D., the veteran incurred a sprain of the lumbar 
and cervical areas in an automobile accident in May 1973.  
It was noted that his lumbar problem had resolved.

The veteran's complaints on VA examination in December 
1973 included back disability.  X-rays of the low back 
were normal.  No low back disability was diagnosed.

In August 1979, the veteran once again filed a claim of 
entitlement to service connection for a back disability, 
characterized as chronic arthritis of the spine.  The 
diagnosis on VA examination in September 1979 was of 
chronic arthritis of the lower back, history compatible 
with lower back pain, present examination consistent with 
possible disc problem with pain in the sciatic nerve 
distribution on straight leg raising.  A December 1979 
rating decision denied entitlement to service connection 
for low back disability because new and material evidence 
had not been submitted since the December 1967 rating 
decision which initially denied his claim.  The veteran 
appealed.



The May 1981 Board decision

A May 1981 Board decision denied entitlement to service 
connection for a chronic back disorder because no new and 
material evidence had been submitted to reopen the claim.  
The Board specifically found that evidence submitted by or 
on behalf of the veteran since 1967 did not tend to show 
that the veteran had a chronic disorder of his back which 
was attributable to his military service.

The additional evidence

Evidence received since May 1981 consists of private 
medical records, VA examination and outpatient reports and 
statements by and on behalf of the veteran.  

There were no low back complaints or findings on a January 
1990 medical report from D.C.M., M.D. or on a VA 
examination report dated in February 1996.

The veteran complained on VA examination in May 1997 of 
back problems since 1952 with reinjury of the back in a 
motor vehicle accident in May 1973.  X-rays revealed mild 
degenerative changes at L4-5.  The pertinent diagnosis was 
low back condition with a history of back discomfort 
during service and history of traumatic injury in 1973.  
The examiner concluded that the veteran's current back 
disability was more likely than not due to his 1973 motor 
vehicle accident.
 

VA outpatient records dated from February 1999 to February 
2003 reveal that the veteran complained in November 2002 
of low back and neck pain.  



Analysis

The May 1981 Board denial is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  As discussed in 
detail above, in order to reopen the claim, new and material 
evidence must have been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 20.1105 (2003).  There must be new 
and material evidence as to any aspect of the veteran's 
claim which was lacking at the time of the last final denial 
in order to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The May 1981 denial was based on the absence of nexus 
evidence linking any current back disability to the 
veteran's military service many years earlier.  The evidence 
received by VA since May 1981 does not contain any medical 
evidence linking the veteran's current back disability to 
service.  In fact, the only nexus opinion on file, in May 
1997, concludes that the veteran's current back disability 
is more likely due to his May 1973 motor vehicle accident 
than to his military service.  

With respect to the veteran's statements after May 1981, 
these are in essence reiterative of statements made in 
connection with his earlier claim.  That is, the veteran 
continues to contend that he injured his back in service and 
that his current back disability is related to the in-
service injury.  The veteran's statements are not new.  In 
addition, to the extent that the veteran seeks to himself 
establish nexus to service, it is now well established that 
lay statements cannot be used to establish a nexus between a 
current disability and service.  A layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  The veteran's statements are therefore not material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link his current low back 
disability to service.  Because the recently submitted 
evidence is not new and material, the claim of service 
connection for low back disability is not reopened and the 
benefit sought on appeal remains denied.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for leg cramps.

4.  Entitlement to service connection for diabetes 
mellitus.

5.  Entitlement to service connection for a kidney 
disability.

Factual background

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis relevant to diabetes 
mellitus.  The veteran indicated in March 1964 that he 
thought that he had a kidney infection; none was 
clinically identified.  The veteran's genitourinary system 
was normal on final discharge examination in July 1966.  
Urinalysis on discharge examination was also normal.  The 
veteran complained on his discharge medical history report 
in July 1966 of arthritis secondary to lifting heavy 
objects and of muscular leg cramps on strenuous exercise 
only with no treatment required.  There was no notation on 
discharge physical examination in July 1966 of arthritis 
or leg cramps.  

On VA urological evaluation in November 1967, the veteran 
complained of a history of left flank pain, chills and 
fever in April 1967 (after service) with a diagnosis of a 
kidney infection.  The diagnoses in November1967 were of a 
history of left pyelonephritis of unknown cause, treated 
and cured.  

Chronic arthritis of the spine and right knee was noted in 
VA outpatient records dated in July 1979, and chronic 
arthritis of the lower back was diagnosed on VA 
examination in September 1979.  A right leg and knee 
condition was diagnosed on VA examination in May 1997.  
Traumatic arthritis of the right knee was diagnosed on VA 
examination in December 2001.

Analysis

The veteran contends that he should be service connected for 
arthritis, leg cramps, diabetes mellitus and a kidney 
disability.  He has not been more specific than alleging 
that each of these disabilities is related to service.

With respect to the veteran's claim that he should be 
service connected for arthritis, 
it is unclear from the record exactly what the veteran is 
claiming.  It appears from a statement received in December 
1998 that he may be seeking service connection for 
rheumatoid arthritis.  The Board will interpret the 
veteran's claim liberally as a claim of entitlement to some 
form of generalized arthritis. 
   
Arthritis specific to the lumbar spine and the right knee 
has been diagnosed.  The matter of the veteran's entitlement 
to service connection for arthritis of the low back has 
already been dealt with in connection to the first issue on 
appeal.  Service connection for a right knee disability, 
characterized as synovitis, has been granted.  The matter of 
the veteran's entitlement to an increased rating for that 
disability, to include whether the diagnosed right knee 
arthritis is part of this already service-connected 
disability, will be addressed in the remand section below.

The Board additionally observes that there is no indication 
of record that the veteran served in Vietnam, and the 
veteran himself does not appear to so contend.  Accordingly, 
the presumptive provisions relating to diabetes mellitus in 
Vietnam veterans are not for application in this case.  See 
38 C.F.R. § 3.309 (2003).

As noted above, in order for service connection to be 
granted three elements must be present: (1) a current 
disability; (2) in-service incurrence and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, 
supra.  It is well established that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000): "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability." 

Applying the Hickson analysis, there is no current medical 
evidence of leg cramps, diabetes mellitus, kidney 
disability, or generalized arthritis, other than arthritis 
of the low back and right knee (which have been addressed 
separately in this decision).  Consequently, Hickson element 
(1) has not been met, and the veteran's claims for service 
connection for leg cramps, diabetes mellitus, kidney 
disability and arthritis fail on that basis alone.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
may not be granted unless a current disability exists].  

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, the Board will address the remaining two 
Hickson elements.

Since there is no current leg cramps, diabetes mellitus, 
kidney disability or generalized arthritis demonstrated, it 
follows that there also is no medical nexus evidence linking 
such claimed disabilities to service.  Therefore, Hickson 
element (3) has also not been met.

The veteran has indicated that he incurred the disabilities 
at issue in service.  However, as previously noted, a 
layperson without medical training such as the veteran is 
not qualified to render medical opinions regarding questions 
such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

With respect to Hickson element (2), in-service incurrence 
of disease or injury, the service medical records do not 
show complaints of or treatment for any of the claimed 
disabilities.  The veteran himself has not been clear as to 
why he believes that such disabilities were incurred in 
service.  In any event, in the absence of contemporaneous 
evidence documenting the in-service incurrence of the 
claimed disabilities, a preponderance of the evidence is 
against the claim.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
is against the veteran's claims for service connection for 
arthritis, leg cramps, diabetes mellitus, and kidney 
disability.  
The benefits sought on appeal are accordingly denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disability, 
to include arthritis of the lumbar spine, not having been 
submitted, the claim is not reopened and the benefit sought 
on appeal remains denied.

Service connection for arthritis is denied.

Service connection for leg cramps is denied.

Service connection for diabetes mellitus is denied.

Service connection for kidney disability is denied.

REMAND


6.  Entitlement to an increased disability rating for 
synovitis of the right knee, currently evaluated as 10 
percent disabling.

With respect to the issue of entitlement to an increased 
evaluation for right knee disability, the Board notes that 
although the veteran's right knee was examined in December 
2001, the examiner did not include an assessment of the 
functional impairment of the knee caused by the disability, 
as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Supplemental Statement of the 
Case in April 2003 did not include a discussion of how the 
functional impairment affects his evaluation for right knee 
disability.  

Additionally, the diagnosis in December 2001 was of 
chondromalacia patella and traumatic arthritis of the right 
knee.  Since the veteran is currently service connected for 
synovitis of the right knee, it is unclear whether the 
service-connected disability encompasses all current knee 
pathology and, if not, how much of the current right knee 
symptomatology is due to service-connected, as opposed to 
non-service connected, disability.

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should arrange for a VA examination 
of the veteran by a physician with 
appropriate expertise to determine the 
current nature, severity and etiology of his 
service-connected right knee disability.  The 
veteran's VA claims folder, including a copy 
of this REMAND, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, such as X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right knee 
disability, to include whether there is any 
chondromalacia and/or arthritis causally 
related to the right knee disability incurred 
in service.  To the extent than more than one 
right knee disability exists, the examiner 
should distinguish the manifestations of the 
service-connected right knee disability from 
those of any other coexisting disability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and any functional 
loss associated with pain.  The examiner 
should provide an opinion on the impact of 
the service-connected disabilities on the 
veteran's ability to work.  The rationale for 
each opinion expressed should also be 
provided.

2.  VBA should the readjudicate the claim for 
an increased evaluation for service-connected 
right knee disability.  If necessary, the 
service-connected disability should be 
redenominated consistent with recent 
diagnoses.  If the RO deems right knee 
arthritis not to be part of the service-
connected disability, the matter of the 
veteran's entitlement to service connection 
for arthritis of the right knee should be 
specifically adjudicated. If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



